Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered. 
Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive. 
Applicant argues that claim 13 as amended requires that the superconducting wire includes a buffer layer placed between a metal substrate and a plurality of superconductor wires, each separated by a protective layer and that the prior art does not teach this limitation. 
However, it appears that the prior art of record teaches this limitation. See rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritzemeier (US 2002/0144838) in view of Hanafusa (US 2014/0038829) and Findikoglu (US 2006/0033160).
Fritzemeier teaches a HTS wire having a superconducting layer laminated therein, the HTS wire comprising (abstract) a metal substrate (12a), a buffer layer (14a), on the metal substrate (para. 0010, 0117, 0118) and a plurality of superconducting layers laminated on the buffer layer (16a and 16b), each of the superconductor layers separated from one another by a protective layer therebetween (18a and 18b are diffusion bonded making one protective layer; para. 0117). It is noted that the claim uses comprising language such that the claim does not exclude extra layers between superconductors (18a and 18b).
Fritzemeier teaches a method as described above in claim 8, but fails to teach that the plurality of superconducting layers constituting the laminated superconducting wire is configured as a superconducting layer having a different magnetic field property than other superconducting layers.
Hanafusa, however, teaches a method for making superconducting articles (abstract) wherein a stack of superconducting layers include layers having a different magnetic field property than other superconducting layers (YBCO and GBCO have different magnetic field properties; col. 7, lines 1-20).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a stack of superconducting layers include layers having a different magnetic field property than other superconducting layers (YBCO and GBCO have different magnetic field properties) in Fritzemeier in order to provide a configuration known in the art as taught by Hanfusa.
Fritzemeier, however, teaches a superconductor wire (abstract) wherein the buffer layers and superconductor layers are biaxial (para. 0010) for the purpose of providing high critical current density (para. 0095).
Additionally, Findikoglu teaches that a good biaxial structure includes an in-plane orientation of 4 degrees and an out-of-plane orientation of 2 degrees (para. 0034).
Therefore, it would have been obvious to one of ordinary skill in the art to provide buffer layers and superconductor layers are biaxial having an in-plane orientation of 4 degrees and an out-of-plane orientation of 2 degrees in order to provide high critical current density and good biaxial structure as taught by Fritzemeier and Findikoglu, respectively.
Allowable Subject Matter
Claims 1, 4-7, 9-12 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735